OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by the Appellate Division, Second Department, on March 27,1957. By judgment rendered June 10, 1983 he was convicted, inter alia, of 10 counts of offering a false instrument for filing in the first degree, a class E felony. (Penal Law, § 175.35.)
As a result of such conviction respondent has been automatically disbarred pursuant to section 90 (subd 4, par a) of the Judiciary Law. (Matter of Wall, 75 AD2d 196.)
The petition to strike respondent’s name from the roll of attorneys should be granted.
Sandler, J. P., Sullivan, Carro, Asch and Milonas, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York, effective November 29, 1983.